The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendments filed on January 22, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

Status of Claims
Claims 1-20 are pending in the application, claims 1, 11, and 17 are amended.

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SHAATH (US 20170324803 A1, hereinafter “SHAATH”) in view of Nasson et al (US 20200081593 A1, hereinafter “Nasson”) and DWARAKANATH et al (US 20180189170 A1, hereinafter “DWARAKANATH”) .

Regarding claim 1 (Currently Amended), SHAATH teaches A system for restructuring automation test beds (Fig. 5), the system comprising: 
at least one non-transitory storage device (Fig. 5, Memory 506); and 
at least one processing device coupled to the at least one non-transitory storage device (Fig. 5, Processor 505 and Memory 506), wherein the at least one processing device is configured to:
scan a webpage associated with an entity software application (para [0019], “The testing process 200 begins by identifying an initial set of elements associated with the web page for analysis (task 202)…”); 
automatically identify one or more web elements based on scanning the webpage, wherein the one or more web elements comprise at least (para [0019], “…For example, the initial set of elements may include all web page GUI elements having a visibility attribute value equal to true….”)
generate at least one automation step associated with the at least one web element (para [0025], “…and then uses the obtained test cases 116 to create various sequences of activation of those perceptible elements…”), [wherein the at least one automation step is generated in a non-domain specific language];
create a virtual application bed duplicating one or more features of a real- time application in development (para [0025], “…by constructing, creating, or otherwise generating tests that attempt to emulate or otherwise replicate human interaction with the web page based on the perceptible elements identified and then executes or otherwise performs those tests to test the perceptible elements in accordance with the tests (tasks 222, 224)…” wherein emulate or otherwise replicate human interaction reads on virtual application bed); 
dynamically parse the at least one automation step to [[a]] the virtual application bed (para [0025], “…To generate the tests, the test engine 112 of the testing device 108 retrieves or otherwise obtains test cases 116 corresponding to the type(s) of perceptible elements to be tested and then uses the obtained test cases 116 to create various sequences of activation of those perceptible elements, which are then executed or otherwise performed by the test engine 112 with respect to the web page 103 on the web server 102…” wherein various sequences of activation of those perceptible elements reads on automation step, and are used to emulate or otherwise replicate human interaction);
in response to dynamically parsing the at least one automation step to the virtual application bed, automatically restructure an automation test bed (para [0027], “Once the final subset of perceptible elements to be tested is identified (alternatively, the testing subset), test engine 112 may utilize the test case(s) 116 for that particular type of actionable element to test the identified elements. For example, the test engine 112 .
SHAATH does not explicitly teach
highlight and display the one or more web elements to a user; 
identify that the user is inspecting at least one web element of the one or more web elements; 
(generate at least one automation step associated with the at least one web element), wherein the at least one automation step is generated in a non-domain specific language; 
link the at least one automation step to the at least one web element; 
Nasson teaches 
highlight and display the one or more web elements to a user (para [0044], “…Defined page elements are automatically highlighted when selected or hovered over (305)…”); 
identify that the user is inspecting at least one web element of the one or more web elements (para [0045], “…Responsive to a page element being selected, a dialog with one or more input fields may be provided (e.g., displayed in a side bar or a popup window near the page element of interest) to the user (310)…”);
SHAATH and Nasson are analogous art because both deal with software development and testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH and Nasson before him/her before the effective filing date of the claimed invention, to incorporate the features of Nasson into SHAATH because Nasson’s teaching provides techniques for a user to “easily, visually, and quickly identify page elements” (Nasson, para [0011]).
Neither SHAATH nor Nasson explicitly teaches 
(generate at least one automation step associated with the at least one web element), wherein the at least one automation step is generated in a non-domain specific language; 
link the at least one automation step to the at least one web element; 

(generate at least one automation step associated with the at least one web element), wherein the at least one automation step is generated in a non-domain specific language (para [0048], “…In some implementations, a test script may be written in a natural language (e.g., English), such as using a natural language syntax (e.g., subject-verb-object syntax)….”); 
link the at least one automation step to the at least one web element (para [0048], “…In this way, test automation platform 205 may quickly and efficiently identify a test step of a test script, an action to perform based on the test step, an element of a user interface on which to perform the action, and/or the like, by parsing text of the test script”);
The combination of SHAATH and Nasson along with DWARAKANATH are analogous art because all deal with software development and testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH, Nasson and DWARAKANATH before him/her before the effective filing date of the claimed invention, to incorporate the features of DWARAKANATH into SHAATH and Nasson because DWARAKANATH’s teaching provides techniques to “improve automatic testing of software by reducing or eliminating the need for a tester to know, or have access to, program code underlying the user interface” (DWARAKANATH, para [0014]).

Regarding claim 11, it is directed to A computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. Note that, SHAATH teaches A computer program product for restructuring automation test beds, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps of (Fig. 5, processor with memory):  

Regarding claim 17, it is directed to A computerized method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 17.  

Claims 2-3, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHAATH in view of Nasson and DWARAKANATH as applied to claims 1, 11, and 17 respectively, in further view of Nicholls et al (US 20190103104 A1, hereinafter “Nicholls”).

Regarding claim 2 (Original), SHAATH as modified by Nasson and DWARAKANATH teaches claim 1, but does not explicitly teach wherein the at least one processing device is further configured to: 
in response to restructuring the automation test bed, generate a dynamic feature file; 
receive an input from the user to execute the dynamic feature file; 
in response to receiving the input, execute the dynamic feature file.
Nicholls teaches 
wherein the at least one processing device is further configured to: 
in response to restructuring the automation test bed (para [0069], “At block 415, a previously generated tailored version, with automatically selected persona values, is identified based on the terms and/or entities in the natural language input…”), generate a dynamic feature file (para [0072], “At block 430, responsive content is provided. The responsive content can be generated based on the received input of block 425, the structured content of the tailored version, and the persona value(s) of the tailored version”); 
receive an input from the user to execute the dynamic feature file (para [0099], “User input 880A is an invocation phrase for a tailored version of a dynamic interactive quiz application…”); 
in response to receiving the input, execute the dynamic feature file (para [0099], “…identify versions indexed by related entity that may be invoked by the provided input”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH, Nasson, DWARAKANATH and Nicholls before him/her before the effective filing date of the claimed invention, to incorporate the features of Nicholls into SHAATH, Nasson and DWARAKANATH because Nicholls’s teaching provides techniques for “adapting the interactive dialog application to the structured content” (Nicholls, para [0002]).

Regarding claim 3 (Original), SHAATH as modified by Nasson, DWARAKANATH and Nicholls teaches claim 2, Nicholls further teaches wherein the at least one processing device is further configured to: 
analyze a report associated with the execution of the dynamic feature file (para [0084], “At block 564, the system updates the machine learning model based on the generated output and the training instance output. ...”); and 
identify if the report comprises at least one intentional error or at least one unintentional error based on analyzing the report (para [0084], “... For example, the system can determine an error based on the output generated at block 562 and the training instance output, and backpropagate the error over the machine learning model.” For motivation to combine, see office action regarding claim 2. 

Regarding claim 12 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 13 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 2, and is rejected for the same reason.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SHAATH in view of Nasson, DWARAKANATH and Nicholls as applied to claim 3, in further view of Bailey et al (US 20040123272 A1, hereinafter “Bailey”).

Regarding claim 4 (Original), SHAATH as modified by Nasson, DWARAKANATH and Nicholls teaches claim 3, but does not explicitly teach wherein the at least one processing device is configured to identify that the report comprises the at least one intentional error and notify the user.
Bailey teaches 
wherein the at least one processing device is configured to identify that the report comprises the at least one intentional error and notify the user (para [0056], “…However, the requirement contains an exemplary intentional error by specifying the reverse; fuel outflow from Tank A is stopped while allowing the outflow of fuel to continue from Tank B. The present invention will operate to bring this error to the attention of a user…”).
The combination of SHAATH, Nasson, DWARAKANATH and Nicholls along with Bailey are analogous art because all deal with software development and testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH, Nasson, DWARAKANATH, Nicholls and Bailey before him/her before the effective filing date of the claimed invention, to incorporate the features of Bailey into SHAATH, Nasson, DWARAKANATH and Nicholls because Bailey’s teaching provides “a systematic process and automated tool that provides testing of software requirements to flush out logical errors” (Bailey, para [0014]).

Claims 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SHAATH in view of Nasson, DWARAKANATH and Nicholls as applied to claim 3, and 13 respectively, in further view of Shann et al (US 20130047140 A1, hereinafter “Shann”).
	
Regarding claim 5 (Original), SHAATH as modified by Nasson, DWARAKANATH and Nicholls teaches claim 3, but does not explicitly teach wherein the at least one processing device is configured to identify that the report comprises the at least one unintentional error and automatically re- execute the dynamic feature file.
Shann teaches 
wherein the at least one processing device is configured to identify that the report comprises the at least one unintentional error and automatically re- execute the dynamic feature file (para [0012], “…As such, the present subject matter allows re-execution of test cases to be managed in a dynamic automated manner based upon the coupling of the code base and the defect diagnostics represented by the test cases, and the tracking of that coupling over time”).
The combination of SHAATH, Nasson, DWARAKANATH and Nicholls along with Shann are analogous art because all deal with software development and testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH, Nasson, DWARAKANATH, Nicholls and Shann before him/her before the effective filing date of the claimed invention, to incorporate the features of Shann into SHAATH, Nasson, DWARAKANATH and Nicholls because Shann’s teaching provides “improved defect management and test efficiency” (Shann, para [0013]).

Regarding claim 14 (Original), it recites same features as claim 5, and is rejected for the same reason.

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHAATH in view of Nasson, DWARAKANATH and Nicholls as applied to claim 3, and 13 respectively, in further view of Caine (US 20110289484 A1, hereinafter “Caine”).

Regarding claim 6 (Original), SHAATH as modified by Nasson, DWARAKANATH and Nicholls teaches claim 3, but does not explicitly teach wherein the at least one processing device is configured to identify that the report does not comprise the at least one intentional error or the at least one unintentional error and integrate process flow associated with the dynamic feature file with an integration and deployment pipeline.

wherein the at least one processing device is configured to identify that the report does not comprise the at least one intentional error or the at least one unintentional error and integrate process flow associated with the dynamic feature file with an integration and deployment pipeline (para [0061], “…If there are no errors, step 816 proceeds NO to step 820, where the debugger can signal the run-time interpreter 506 that the script is error free, and the run-time interpreter 506 can store the script in a database, in step 820…” para [0003], “…The script package may then be stored in a database for continued development and/or editing and eventual deployment to a web server.” this para discloses that script package is integrated with an integration and deployment pipeline).
The combination of SHAATH, Nasson, DWARAKANATH and Nicholls along with Caine are analogous art because all deal with software development and testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH, Nasson, DWARAKANATH, Nicholls and Caine before him/her before the effective filing date of the claimed invention, to incorporate the features of Caine into SHAATH, Nasson, DWARAKANATH and Nicholls because Caine’s teaching provides a more flexible solution “for creating and deploying script for web-based applications” (Caine, para [0002-0003]).

Regarding claim 15 (Original), it recites same features as claim 6, and is rejected for the same reason.

Claims 7-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHAATH in view of Nasson and DWARAKANATH as applied to claims 1, and 17 respectively, in further view of Savage et al (US 6604110 B1, hereinafter “Savage”).

Regarding claim 7 (Currently Amended), SHAATH as modified by Nasson and DWARAKANATH teaches claim 1, but does not explicitly teach wherein the at least one processing device is configured to generate the at least one automation step based on automation steps stored in a repository.
Savage teaches 
wherein the at least one processing device is configured to generate the at least one automation step based on automation steps stored in a repository (col 24, lines 41-52, “According to the present invention, ETL jobs can be automatically generated from the information in the repository…”).
The combination of SHAATH, Nasson, and DWARAKANATH along with Savage are analogous art because all deal with software development and testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of SHAATH, Nasson, DWARAKANATH and Savage before him/her before the effective filing date of the claimed invention, to incorporate the features of Savage into SHAATH, Nasson, and DWARAKANATH because Savage’s teaching provides a method  that “automates the process of building an EDM system application” (Savage, col 2, section “Disclosure of Invention”).

Regarding claim 8 (Original), SHAATH as modified by Nasson, DWARAKANATH and Savage teaches claim 7, Savage further teaches wherein the at least one processing device is further configured to: 
identify that a first automation step associated with a first web element of the one or more web elements is not stored in the repository (col 20, lines 1-7, “If a data model is generated using the basic set of dictionary entities, then there is no need to update the repository. However, if the data model is derived from the results of data analysis and normalization, the generation process saves the resulting data model in the repository as a completely new database schema, using the dictionary entities”, wherein the data model that is derived from the result of data analysis and normalization reads on that the model is not stored yet); 
prompt the user to create the first automation step associated with the first web element (col 24, lines 41-52, “According to the present invention, ETL jobs can be automatically generated from the information in the repository…”); and 
store the first automation step in the repository (col 20, lines 3-7, “However, if the data model is derived from the results of data analysis and normalization, the generation process saves the resulting data model in the repository as a completely new database schema, using the dictionary entities”. For motivation to combine, see office action regarding claim 7.

Regarding claim 19 (Previously Presented), it recites same features as claim 7, and is rejected for the same reason.

Claims 9-10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHAATH in view of Nasson and DWARAKANATH as applied to claims 1, 11, and 17 respectively, in further view of Bucuvalas (US 20110283260 A1, hereinafter “Bucuvalas”).

Regarding claim 9 (Original), SHAATH as modified by Nasson and DWARAKANATH teaches claim 1, but does not explicitly teach wherein the at least one processing device is configured to restructure the automation test bed based on performing pattern matching, structural analysis, and logic evaluation.
Bucuvalas teaches 
wherein the at least one processing device is configured to restructure the automation test bed based on performing pattern matching, structural analysis, and logic evaluation (para [0202], “…The automated creation of regression sets is facilitated by the Quality Browser, which allows a user to easily select subsets of the master semantic model based on the ordering of constraints for the individual data elements. For example, and continuing with the above example, all patterns in the master semantic model whose Product data elements have a value of `c15` can easily be identified and isolated, regardless of the values held by the other data elements as illustrated in FIG. 9…” wherein searching all patterns in the master semantic model reads on pattern matching and structural analysis, and a value of ‘c15’ reads on logic evaluation).
The combination of SHAATH, Nasson, and DWARAKANATH along with Bucuvalas are analogous art because all deal with software development and testing.


Regarding claim 10 (Previously Presented), SHAATH as modified by Nasson, DWARAKANATH and Bucuvalas teaches claim 9, Bucuvalas further teaches wherein the at least one processing device is configured to perform pattern matching, structural analysis, and logical evaluation based on creating the virtual application bed (para [0045], “Once the set of patterns for a regression set has been identified, a copy of all the patterns is made and saved as a semantic model. Validation in this context is defined to mean validating conformance of the input-to-output behavior of the saved patterns and the master semantic model. …. This model contains all the system behavior in the set of selected patterns, plus the details on where in the source the logic originated for all data elements.” wherein the model that contains all the system behavior reads on the virtual bed application, identifying patterns reads on pattern matching, and validating conformance of the input-output behavior of the saved patterns and the master semantic model reads on structural analysis and logic evaluation. para [0202] as cited for claim 9 also discloses pattern matching, structural analysis and logic evaluation. For motivation to combine, see office action regarding claim 9).

Regarding claim 16 (Original), it recites same features as claim 9, and is rejected for the same reason.

Regarding claim 20 (Original), it recites same features as claim 9, and is rejected for the same reason.


Applicant's arguments regarding 103 rejections filed 1/22/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192